        Case 3:20-cv-02731-VC Document 111-4 Filed 05/06/20 Page 1 of 3




       FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                            Nestor Josue Chavez-Cos a/k/a Nestor Chavez

9. Outcome of bond hearing, if any:
       Mr. Chavez-Cos had a bond hearing under 8 U.S.C. § 1226(a) before an immigration judge

(“IJ”) on March 6, 2019. The IJ denied Mr. Chavez-Cos’s bond redetermination request on the finding

that he is a danger to the community. On August 27, 2019, the Board of Immigration Appeals (“BIA”)

dismissed his bond appeal, agreeing with the IJ that Mr. Chavez-Cos did not meet his burden to establish

that he is not a danger to the community. On December 27, 2019, Mr. Chavez-Cos’s appeal of the

denial of his applications for relief were dismissed by the BIA.

11. Medical condition(s) that put detainee at risk:
       In Mr. Chavez-Cos’s encounter with ICE on November 7, 2018, he stated he was in good health

and did not note any medical issues. Defendants have no record of him being diagnosed with any

additional risk factors, as defined by the Centers for Disease Control (“CDC”). 1 Mr. Chavez-Cos

contends that he has hypertension but does not assert that he has been diagnosed with hypertension by a

medical professional, and the CDC does not list hypertension as a condition that places individuals at

higher risk for severe illness from COVID-19. 2 Mr. Chavez-Cos also contends that he is at higher risk


1
  See Centers for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited May 2, 2020).
2
  Hypertension is mentioned on the CDC website in the context of discussing statistics from China
showing higher fatality for patients with comorbidities. See https://www.cdc.gov/coronavirus/2019-
ncov/hcp/clinical-guidance-management-patients.html. However, it is not surprising that hypertension
is not on the CDC’s list of high-risk conditions. The CDC’s list already recognizes that people 65 or
older are at higher risk for severe illness from COVID-19, and it is not at all clear that hypertension in
younger people alone puts them at higher risk. According to the International Society of Hypertension,
hypertension usually affects the majority of people over 60, and therefore “there is no evidence that
people with hypertension are over-represented amongst those seriously infected by COVID-19. Indeed,
the opposite is true.” A Statement from the International Society of Hypertension on COVID-19,
available at https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-
on-COVID-19/. Similarly, the American Heart Association has noted that nearly half of Americans deal
with high blood pressure and warned that “elderly people with coronary heart disease or high blood
pressure may be more susceptible to the coronavirus and more likely to develop more severe
symptoms.” AHA Guidance, “What People with High Blood Pressure Need to Know about COVID-
19,” available at https://newsroom.heart.org/news/what-people-with-high-blood-pressure-need-to-know-
about-covid-19 (emphasis added).
           Case 3:20-cv-02731-VC Document 111-4 Filed 05/06/20 Page 2 of 3




because he suffers from obesity (but not severe obesity), mental health issues, latent tuberculosis, is an

ex-smoker, and is recovering from foot surgery. The CDC does not categorize any of these conditions

as high risk factors. 3

13. Felony or misdemeanor convictions, including date and offense:
         Mr. Chavez-Cos had a February 5, 2018 warrant for two charges of threatening to commit a

crime with intent to terrorize (California Penal Code (“CPC”) § 422), three charges of violating a court

order to prevent domestic violence (CPC § 273.6), driving without a license (California Vehicle Code

(“CVC”) § 12500(a)), first degree burglary (CPC § 460(a)), and assault with a deadly weapon (CPC §

245(a)(1)). As acknowledged on his bail application, Mr. Chavez-Cos was convicted of stalking under

CPC § 646.9(a), a felony, and was sentenced to 160 days in jail and placed on probation for three years.

However, Mr. Chavez-Cos failed to disclose on his bail application that he was also convicted of driving

without a license under CVC § 12500(a), a misdemeanor. The remaining charges related to the

February 5, 2018 warrant were dismissed.

17. Proposed custodian and description of proposed release residence
         Mr. Chavez-Cos’s proposed sponsor, Eliseo Cos Garcia has two convictions in Washington State

for domestic violence: one in 2010 for which he was sentenced to an unknown number of days and one

in 2011 for which he was sentenced to 365 days.

20. Other information relevant to bail determination:
         Mr. Chavez-Cos should not be released based on his serious history of criminality. In addition to

his felony conviction for stalking, Mr. Chavez-Cos admitted during his removal proceedings to

participating in three armed robberies with MS-13 gang members while he was in Guatemala. In two of

the armed robberies, the gang members threatened persons and stole money or property, and in another

armed robbery, Mr. Chavez-Cos and the gang stole money and beer from an unoccupied store. Mr.

Chavez-Cos received some of the money that had been stolen from the victims, and the gang allowed

him to keep the gun that he used in the third robbery.

         Moreover, on June 24, 2017, a warrant was issued against Mr. Chavez-Cos for child cruelty



3
    See n.1 supra.
                                                     2
        Case 3:20-cv-02731-VC Document 111-4 Filed 05/06/20 Page 3 of 3




(CPC § 273a(a)), infliction of corporal injury on a spouse/child (CPC § 273.5), obstruction (CPC §

148(a)(1)), possession of unlawful paraphernalia (Health and Safety Code § 11364(a)), spousal battery

(CPC § 243(e)(1)). The corporal injury and spousal battery charges were dismissed; the status of the

remaining charges is unknown.




                                                   3
